Citation Nr: 1136012	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-22 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for a right total knee replacement to include on an extraschedular basis.  

2.  Entitlement to an effective date prior to August 17, 2007, for the grant of service connection for a right total knee replacement.  

3.  Entitlement to an initial compensable rating for bilateral hearing loss.  

4.  Entitlement to a total disability compensation rating based on individual unemployability due to service-connected disability.  

REPRESENTATION

Veteran represented by:  Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1963 to January 1966 and from October 1970 to January 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in February 2008 and in March 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's file.  

At the hearing in July 2011, the Veteran raised the claim of service connection for a right hip disability, which is referred to the RO for appropriate action.  

The claims for increase for a right total knee replacement, including on an extraschedular basis, and for a total disability rating for compensation based on individual unemployability are REMANDED to the RO via the Appeals Management Center in Washington, DC.









FINDINGS OF FACT

1.  On August 17, 2007, the RO received the Veteran's claim of service connection for a right total knee replacement.  

2.  In a February 2008 rating decision, the RO granted service connection for a right total knee replacement and assigned August 17, 2007, as the effective date for the award.  

3.  From the effective date of service connection, bilateral hearing loss is manifested by auditory acuity level I in the right ear and auditory acuity level I in the left ear; there was no demonstration of exceptional patterns of hearing impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 17, 2007, for the grant of service connection for a right total knee replacement have not been met.  38 U.S.C.A. §§ 5110, 7104, 7105 (West 2002); 38 C.F.R. § 3.400 (2010).  

2.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.85, 4.86, Diagnostic Code 6100 (2010).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.




Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Where, as here, service connection for a right total knee replacement and for bilateral hearing loss has been granted in rating decisions of February 2008 and March 2009, respectively, the claims of service connection have been more than substantiated, the claims y have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  


Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disability and assigning an effective date for the award, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an earlier effective date and the claim for increase for bilateral hearing loss , following the initial grants of service connection for a right total knee replacement and for a bilateral hearing loss disability.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

R VA has also made reasonable efforts to identify and obtain relevant records in support of a claim.  38 U.S.C.A. § 5103A (a), (b) and (c).  The Veteran was afforded a hearing before the undersigned Veterans Law Judge in July 2011.  The RO has obtained the service treatment records and VA records.  The Veteran has not identified any additionally available evidence for consideration in his appeal.  

As for the earlier effective date claim, which is principally based on historical records, VA has not conducted contemporaneous medical inquiry in an effort to substantiate the claim on appeal.  38 U.S.C.A. § 5103A(d).  The Board notes that the evidence reviewed includes statements submitted by the Veteran historically, as well as medical evidence relevant to the claimed condition.  

VA has conducted necessary medical inquiry in an effort to substantiate the claim for increase.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in February 2009 and May 2010 to ascertain the level of his hearing impairment.  There is no evidence in the record dated subsequent to the VA examinations that shows a material change in the condition to warrant a reexamination.  38 C.F.R. § 3.327(a).  In that regard, the Board notes that the Veteran testified at his hearing in July 2011 that his hearing acuity was generally worsening over time, however, as he did not specifically assert an increase in severity since his May 2010 audiological examination, another VA examination is not warranted.  


As there is no indication of the existence of additional evidence to substantiate the claims, no further assistance to the Veteran is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date

The Veteran contends that the effective date of the grant of service connection for a right total knee replacement should be prior to August 17, 2007.  He testified in July 2011 that he initially had right knee surgery (removal of cartilage) during service in 1975 and that he had continuous problems with walking with bone-to-bone until he underwent the right knee replacement surgery in 2001.    

The effective date for an award of service connection and disability compensation, based on an original claim, is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of claim.  38 U.S.C.A. § 5110(a), (b)(1). 

In this case, the Veteran was separated from his second period of active duty in January 1979.  The record shows that his initial compensation claim relative to a right knee disability was received by the RO on August 17, 2007.  Subsequently, records were added to the file, including service treatment records showing that the Veteran underwent a meniscectomy in August 1975, private treatment records showing that the Veteran underwent a right total knee arthroplasty in October 2001, and a VA examiner in December 2007 who appeared to relate the in-service right knee condition to the current condition.  Based on this evidence, the RO in a February 2008 rating decision granted service connection for a right total knee replacement, and assigned the effective date of the award as August 17, 2007, the date of receipt of the initial claim for service connection.  



The file discloses no earlier formal or informal claim of service connection for a right knee disability, including a total knee replacement.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.151, 3.155; Crawford v. Brown, 5 Vet. App. 33 (1993).

The RO assigned the earliest effective date legally permitted in this case for the grant of service connection for a right total knee replacement, which is the date of RO receipt of the application for the claim, as there was no claim received within one year after separation from service in January 1979.  Despite the Veteran's arguments to the contrary, no earlier effective date is permitted by law in this case.  

As stated, between the date of the Veteran's discharge from service and the RO's receipt of the claim on August 17, 2007, the file discloses no evidence of the Veteran's intent to file a claim for a right knee disability.  Therefore the operative date in this case is the date of receipt of claim.  38 U.S.C.A. § 5110(a), (b)(1).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene judicial precedents and public policies underlying the statutory scheme).

To determine when the Veteran's claim was received, the Board reviewed all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  The communication on August 17, 2007 is the earliest record in the file in which the Veteran evidenced a belief that he was entitled to service connection for a right knee disability.  

For the above-stated reasons, the RO assigned the correct effective date for the award of service connection for a right total knee replacement, and an effective date earlier than August 17, 2007, is not warranted.

Rating for Hearing Loss 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Ratings for hearing loss range from noncompensable to 100 percent and are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the Rating Schedule establishes eleven auditory acuity levels, ranging from numeric level I for essentially normal acuity to numeric level XI for profound deafness.  38 C.F.R. § 4.85.

Disability ratings for hearing impairment are derived by the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran's bilateral hearing loss has been rated as noncompensable under 38 C.F.R. § 4.85, Diagnostic Code 6100, ever since service connection for the disability was established effective in November 2008.  

A review of the record shows that the Veteran was evaluated for hearing aids in October 2008.  At that time, he reported longstanding hearing difficulty for both ears.  It was noted that his hearing was in the low-to-mid frequencies, falling to a moderate-to-moderately severe high frequency sensorineural hearing loss, bilaterally.  He also had excellent word recognition ability, bilaterally.    

The Veteran underwent VA examinations in February 2009 and in May 2010.  In February 2009, the diagnosis was moderate high frequency sensorineural hearing loss in both ears.  At that time, audiometric testing revealed the following pure tone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz of 10, 10, 45, and 50, for an average of 29 in the right ear; and of 10, 20, 45, and 60, for an average of 34 in the left ear.  Speech recognition scores per Maryland CNC were 100 percent in each ear.  These VA audiometric findings reflect level I auditory acuity in the right ear and level I auditory acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  These numeric designations in combination correspond to a zero percent, or noncompensable, rating under Table VII, Diagnostic Code 6100.

At the time of the May 2010 VA examination, the diagnosis was moderate sensorineural hearing loss, bilaterally.  At that time, audiometric testing revealed the following pure tone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz of 5, 10, 45, and 50, for an average of 28 in the right ear; and of 5, 20, 45, and 55, for an average of 31 in the left ear.  Speech recognition scores per Maryland CNC were 100 percent in each ear.  These VA audiometric findings reflect level I auditory acuity in the right ear and level I auditory acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  These numeric designations in combination correspond to a zero percent, or noncompensable, rating under Table VII, Diagnostic Code 6100.





Further, the record does not demonstrate an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 in either ear, that is, puretone threshold at 1000, 2000, 3000, and 4000 Hertz of 55 decibels or more, or puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

The Board has given consideration to whether separate ratings may be assigned for separate periods of time based on the facts found ("staged ratings").  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings).  The Board concludes that the evidence shows that the Veteran's bilateral hearing loss disability is appropriately rated as noncompensable for the entire period considered in this appeal.  In arriving at the determination herein, the Board has considered all the evidence consistent with the Court's decision in Hart.

The Board concludes that there have been no clinical findings to show that the Veteran's bilateral hearing loss meets the schedular criteria for a compensable rating at any time since service connection was established in November 2008.  As the preponderance of the evidence is against the claim for an initial higher rating, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

Extraschedular Consideration 

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.






The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

A review of the record indicates that in February 2009 a VA examiner noted in regard to the effects of the Veteran's hearing loss disability on his occupational functioning and daily activities that the Veteran reported he was able to hear better with his hearing aids.  The Veteran testified in July 2011 that he could hardly hear the "top pitch" and had to turn up the television volume.  He also had difficulty hearing his wife speak.  He indicated that wearing hearing aids helped but that he still had difficulty hearing normal conversation.  

In comparing the disability level and symptomatology to the Rating Schedule, the degree of disability with regard to the bilateral hearing loss is wholly contemplated by the Rating Schedule, which provides for higher ratings for more severe symptoms of defective hearing.  The Veteran's service-connected hearing loss disability consists solely of symptoms of defective hearing, which is covered by the schedular criteria of Diagnostic Code 6100.  The assigned schedular rating is, therefore, adequate, and no referral for an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).


ORDER

An effective date prior to August 17, 2007, for the grant of service connection for a right total knee replacement is denied.  

An initial compensable rating for bilateral hearing loss is denied.  


REMAND

On the claim for an initial higher rating for a right total knee replacement, the Veteran had undergone various VA examinations to evaluate both his right knee and his left knee (which in November 2008 also was surgically replaced).  While VA examinations in December 2007, October 2008, and February 2009 indicate that the Veteran had limitation of motion of the right knee without pain and that he was able to continue working, the VA examination in October 2009 showed that he had even further limitation of motion of the right knee, which was accompanied by pain, and that the Veteran had voluntarily retired as a mechanic.  In July 2011, the Veteran indicated that he took retirement not only because he had accumulated enough time to retire, but also because he could no longer continue the physical work he had done because of his knee disabilities.  

The condition of the right knee is shown to have deteriorated, particularly since the Veteran underwent a left total knee replacement.  The Veteran testified that his right knee has worsened.  In this case, a 60 percent rating may be assigned for chronic residuals consisting of severely painful motion or severe weakness in the affected lower extremity, with intermediate degrees of residual weakness, pain, or limitation of motion evaluated by analogy under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, or 5262.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  

Given the appearance of changed circumstances and the ambiguity of the October 2009 VA examination findings as to whether the Veteran meets the criteria of severely painful motion for a higher rating, a reexamination is needed to determine current severity.  

As for the claim for a total disability rating for compensation based on individual unemployability, it was raised by the Veteran and his representative in statements dated in September 2009 and June 2011.  Further, at the hearing in July 2011, the Veteran testified that he has had bilateral knee replacements and that he had to leave his job due to the knee disabilities.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a request for a total disability rating for compensation based on individual unemployability (either stated or implied by a fair reading of the claim or of the evidence of record) is not a separate claim for benefits, but part of the claim for increase.

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with the duty to notify and the duty to assist on the claim for a total disability rating for compensation based on individual unemployability. 

2.  Afford the Veteran a VA orthopedic examination to determine the current level of severity of the service-connected right total knee replacement.

The VA examiner is asked to describe:

a).  Range of flexion and extension in degrees; and 

b).  Additional functional impairment of the knee caused by:  (i) functional loss due to pain or severe painful motion, including during flare-ups and following repetitive use; (ii) severe weakness; (iii) atrophy; (iv) excess fatigability; (v) excess motion; or (vi) incoordination  If feasible, any additional functional loss should be expressed in terms of the degree of loss of flexion or extension.

The VA examiner is also asked to express an opinion on the effect the service-connected right and left knee disabilities have on the Veteran's employability. 
3.  After the development has been completed, adjudicate the claim for increase for the right knee and the claim for a total disability rating for compensation based on individual unemployability. 

If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


